Per Curiam.
Order unanimously modified upon the law by striking out all the conditions therein contained and by inserting in place thereof, as conditions of the granting of defendant’s motion to open its default, payment by the defendant, within five days, of the sum of one hundred and fifty dollars costs, and as so modified the order is affirmed, with twenty-five dollars costs to plaintiff, the payment of which within five days is also a condition of the granting of the motion. The costs to be paid as a condition of opening a default are not limited to ten dollars under section 167 of the Municipal Court Code (Laws of 1915, chap. 279), but may be any reasonable amount. (See § 129, subd. [6].)
All concur; present, Cropsey, MacCrate and Lewis, JJ.